NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              CORAZON MCDONALD,
                   Petitioner

                           v.

          DEPARTMENT OF THE ARMY,
                   Respondent
             ______________________

                      2014-3220
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0752-12-0344-C-1.
                ______________________

                Decided: March 4, 2015
                ______________________

   CORAZON MCDONALD, San Antonio, TX, pro se.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER.
                ______________________

   Before TARANTO, MAYER, and HUGHES, Circuit Judges.
2                                      MCDONALD   v. ARMY



PER CURIAM.
    Corazon McDonald appeals a final order of the Merit
Systems Protection Board (“board”) denying her petition
for enforcement of an earlier board order requiring the
Department of the Army to cancel her removal and award
her back pay and benefits. See McDonald v. Dep’t of the
Army, No. DA-0752-12-0344-C-1, 2014 MSPB LEXIS 5385
(Aug. 5, 2014) (“Petition for Enforcement Decision”);
McDonald v. Dep’t of the Army, No. DA-0752-12-0344-I-1,
2012 MSPB LEXIS 4571 (Aug. 8, 2012) (“Removal Cancel-
lation Order”). We affirm.
                     BACKGROUND
    Prior to her removal, McDonald worked for the Army
as an administrative assistant. In March 2012, the Army
decided to remove her from her position for “failure to
obtain and maintain a favorable background investigation
for Federal employment.” Before the effective date of her
removal, however, McDonald retired from the federal
service. McDonald subsequently filed an appeal with the
board, challenging the Army’s decision to remove her. An
administrative judge determined that the Army violated
McDonald’s due process rights because it considered
information obtained ex parte in deciding to remove her
from her position. Removal Cancellation Order, 2012
MSPB LEXIS 4571, at *10–11. The judge reversed the
Army’s decision to remove McDonald and ordered it to
provide her with “the appropriate amount of back pay,”
after making adjustments and deductions required by
Office of Personnel Management (“OPM”) regulations. Id.
at *18. The judge also ordered McDonald “to cooperate in
good faith with the [Army’s] efforts to compute the
amount of back pay and benefits due and to provide all
necessary information requested by the [Army] to help it
comply.” Id.
    The Army thereafter attempted to return McDonald
to her original position and to calculate the amount of
MCDONALD   v. ARMY                                        3



back pay she was due. Christy George, an Army human
resources specialist, asked McDonald to come to a meet-
ing on September 13, 2012, and to bring her W-2 forms for
any jobs she had held since her retirement from the
Army. George explained that the Army needed this
information in order to calculate the amount of back pay
to which McDonald was entitled. McDonald asserted,
however, that she did not need to furnish information
about her employment after her retirement “because she
was only employed part-time and her employment did not
have anything to do with the [Army].” Respondent’s App.
(“R.A.”) 72.
    McDonald came to the meeting scheduled for Septem-
ber 13, 2012, but failed to bring any paperwork related to
any wages she earned after her retirement from the
Army. At the meeting, the Army gave McDonald a return
to duty letter, instructing her to return to her position on
September 17, 2012. McDonald asserted, however, that
“she did not want to return to the same position which
she had left.” R.A. 78.
    McDonald did not report for work on September 17,
2012. Army employees subsequently called her, remind-
ing her that she had been instructed to return to duty.
On May 8, 2013, the Army sent McDonald a letter in-
structing her to report to duty on May 10, 2013. McDon-
ald responded that it was her “decision not to return to
the same hostile environment and [the] same original
department/agency.” R.A. 64.
    McDonald filed a petition with the board, challenging
the Army’s efforts to comply with the Removal Cancella-
tion Order. * An administrative judge found that the



   *    After her meeting with the Army on September
13, 2012, McDonald filed a petition with the board seek-
ing review of the administrative judge’s Removal Cancel-
4                                         MCDONALD   v. ARMY



Army “had taken all reasonable actions towards compli-
ance” with the order, but that McDonald “ha[d] failed to
cooperate with the agency’s efforts.” Petition for Enforce-
ment Decision, 2014 MSPB LEXIS 5385, at *3. On ap-
peal, the board affirmed.       It concluded that while
McDonald had the right “to be placed back into the posi-
tion from which she was wrongfully removed,” she had no
right to be placed “in a different position of her choice.”
Id. The board explained, moreover, that because OPM
regulations required the Army to deduct the amount of
any outside earnings from McDonald’s back pay award,
her refusal to provide information about those earnings
precluded the Army from calculating the appropriate
amount of back pay to which she was entitled. Id. at *4.
McDonald then filed a timely appeal with this court.
                        DISCUSSION
     Our review of a board decision is circumscribed by
statute. We must affirm such a decision unless it is: “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).




lation Order. The board subsequently affirmed that
order, as amended to clarify that the Army was required
to place McDonald “as nearly as possible” in the position
she had been in prior to her removal. McDonald v. Dep’t
of the Army, No. DA-0752-12-0344-I-1, 2013 MSPB LEXIS
2259, at *3 (Apr. 26, 2013). In addition, the board for-
warded McDonald’s claim that the Army had failed to
comply with the Removal Cancellation Order to a regional
office for adjudication as a petition for enforcement. Id. at
*4.
MCDONALD   v. ARMY                                        5



     Substantial evidence supports the board’s determina-
tion that the Army made all reasonable efforts to restore
McDonald to her original position. See Petition for En-
forcement Decision, 2014 MSPB LEXIS 5385, at *3–4.
The Army provided her with both oral and written notice
instructing her to return to duty, R.A. 63, 65–66, 72, 77,
79, but she unequivocally refused to return to her original
position as an administrative assistant, R.A. 63–64, 69–
70, 85. The Removal Cancellation Order required the
Army to restore, as nearly as possible, the status quo ante
by returning McDonald to her original position and
awarding her the appropriate amount of back pay. Con-
trary to McDonald’s assertions, nothing in that order
required the Army to transfer her to a position other than
the one she originally held. See Kerr v. Nat. Endowment
for the Arts, 726 F.2d 730, 733 (Fed. Cir. 1984) (explaining
that if an employee is wronged by improper agency action,
the agency must, “as nearly as possible,” restore that
employee to the situation “which would have obtained but
for” the agency’s wrongful action (citations and internal
quotation marks omitted)).
    In calculating McDonald’s back pay award, the Army
was required to deduct the amount of any wages she
earned in the period after she retired from the Army. See
5 C.F.R. § 550.805(e)(1). The Army could not calculate or
distribute McDonald’s back pay award, however, because
she refused to provide information about her outside
earnings in the period after her March 2012 retirement.
See Petition for Enforcement Decision, 2014 MSPB LEXIS
5385, at *4 (emphasizing that the Army “needs documen-
tation concerning [McDonald’s] earnings, or it cannot
calculate her back pay in a way that complies with the
law”).
    On appeal, McDonald contends that she did, in fact,
supply the required information about her outside earn-
ings. She fails, however, to provide any credible evidence
to support this contention. McDonald further argues that
6                                        MCDONALD   v. ARMY



the board failed to consider all of the evidence she submit-
ted. The fact that the board did not specifically discuss
every piece of evidence in the record, however, is insuffi-
cient to show that it failed to properly consider such
evidence. See Charles G. Williams Constr., Inc. v. White,
326 F.3d, 1376, 1380 (Fed. Cir. 2003).
    We have considered McDonald’s remaining arguments
but do not find them persuasive. Accordingly, we affirm
the final order of the Merit Systems Protection Board
denying McDonald’s petition for enforcement.
                       AFFIRMED